In re Pyrenees Construction Co.; Assurance Company of America; — Defendants); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. H. Nos. 94-301; to the Court of Appeal, Fourth Circuit, No(s). 99-C-2784, 99-C-2799
Granted and remanded to the court of appeal for briefing, argument and opinion. The court of appeal should specifically address the applicability of Gary v. Camden Fire Ins. Co., 96-0055 (La.7/2/96), 676 So.2d 553.
CALOGERO, C.J., not on panel.
LEMMON, J., would deny the writ.